Citation Nr: 9900006	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

REMAND

The veteran served on active duty from September 1966 to June 
1969.  In addition, his service personnel record show that he 
served in the Republic of South Vietnam from September 1967 
to September 1968.

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

To conduct a meaningful search for, and verification of, the 
veterans averred service in combat or his averred stressors, 
the RO requires specific information, such as the date and 
place of reported stressors, including the attack during 
which the base camp was almost overrun by the enemy and in 
which his platoon leader was killed, which the veteran 
described in his June 1998 hearing before the undersigned 
member of the Board.  The veteran has submitted a statement, 
dated in November 1997, from his former squad leader, who 
avers that the veteran did participate in combat.  If 
possible, the veteran should also provide the names of any 
dead or wounded individuals he observed, and/or the dates and 
places of such observations.  Sworn statements by witnesses 
to any of the events identified as stressors, describing as 
much detail as possible and verifying the veterans 
participation, would also be helpful in corroborating the 
occurrence of such events.

The Board notes that the RO has requested of the veteran 
specific information that could be used to verify his 
participation in combat or his reported stressors.  The 
evidentiary record shows that the veteran has submitted 
statements describing his stressors, the units to which he 
was assigned, and the duties he performed while on active 
service.  In addition, legible copies of portions of the 
veterans personnel records are of record.  While entries 
identify his MOS as that of a clerk typist G3, or 71B20, and 
do not list awards or decorations normally associated with 
combat, entries also indicate that the veteran was credited 
with participation in the Vietnam Counteroffensive and TET 
Counteroffensive campaigns.  Furthermore, the veteran has 
provided some specific information, including the names of 
individuals he knew who were killed and the approximate dates 
of their deaths.  However, the RO has not sought verification 
of this information, or of other reported stressors, from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG)).

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
this case is REMANDED to the RO for the following actions:

1.  The RO should attempt to verify the 
reported stressors.  If necessary, the RO 
should request from the veteran 
additional specific information                 
concerning events during service that are 
considered to be stressorsincluding, 
but not limited to, the firefight in 
which the base camp was nearly overrun 
and in which his platoon leader, 
Lieutenant [redacted] (spelling 
unverified), was killed and in which his 
squad leader [redacted] also 
participated; the deaths of the two other 
persons he identified on his stressors 
statement; and the wounding and deaths of 
individuals by landmines.  The veteran 
should be advised that he must provide 
specific information concerning the 
events, dates, places, and persons and 
units involved for a meaningful search 
for, and verification of, information.  

2.  The RO should request the USASCRUR to 
provide information to verify events 
claimed as stressors.  See VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  If 
the record does not contain adequate 
information to refer to USASCRUR for 
stressor verification, the RO should note 
in the record the reason for the failure 
to refer the matter to USASCRUR.  

3.  The RO should afford the veteran an 
opportunity to procure lay statements 
from persons who may have witnessed the 
events he identifies as stressors.

4.  The RO should obtain additional 
pertinent information from the veterans 
service personnel records.  If the RO is 
unable to obtain additional service 
personnel records, it should use 
alternative sources to obtain such 
information.  The RO should request that 
the veteran or his representative to 
provide further information if necessary.  
If the service personnel records are 
unavailable, the RO should consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
these service records.  See VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29. 

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veterans claim for service 
connection for PTSD, including 
consideration of whether the veteran 
engaged in combat with the enemy.  If the 
decision remains in any way adverse to 
the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
